Citation Nr: 1641743	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to April 7, 2016, and in excess of 40 percent thereafter, for a lower back disability with erectile dysfunction.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to April 7, 2016, and in excess of 40 percent thereafter, for a bladder disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for left leg paresthesia.

4.  Entitlement to an initial disability rating in excess of 10 percent for right leg paresthesia.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities from May 15, 2015, to April 6, 2016.

6.  Entitlement to a TDIU due to service-connected disabilities prior to May 15, 2015.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1972 and from November 2001 to June 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was before the Board in July 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

In a June 2016 rating decision, the Appeals Management Center (AMC) in Washington, D.C., granted increased initial disability ratings for the Veteran's lower back and bladder disabilities, assigning 40 percent ratings for each disability effective April 7, 2016.  However, the Veteran has not indicated he is satisfied with the ratings assigned.  As such, these issues remain in appellate status and will be addressed by the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a TDIU prior to May 15, 2015, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  For the period prior to June 18, 2012, the Veteran's lower back disability was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; it was not manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  For the period from June 18, 2012, to May 14, 2015, the Veteran's lower back disability was manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, and a combined range of motion of the thoracolumbar spine of 120 degrees or less; it was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less.  

3.  For the period beginning May 15, 2015, the Veteran's lower back disability has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; it has not been manifested by ankylosis of the entire thoracolumbar spine.  

4.  The Veteran has erectile dysfunction with no penile deformity.

5.  For the period prior to May 1, 2013, the Veteran's bladder disability caused him to awaken 2 times per night to urinate; it did not result in a need to wear absorbent materials, a daytime voiding interval less than two hours, awakening to void three or more times per night, or urinary retention requiring intermittent or continuous catheterization.


6.  For the period from May 1, 2013, to April 6, 2016, the Veteran's bladder disability resulted in a need to wear absorbent materials which had to be changed less than 2 times per day; it did not result in a need to use an appliance or the need to wear absorbent materials which must be changed 2 or more times per day, a daytime voiding interval less than one hour, awakening to void five or more times per night, or urinary retention requiring intermittent or continuous catheterization.

7.  For the period beginning April 7, 2016, the Veteran's bladder disability has resulted in a need to wear absorbent material which had to be changed 2 to 4 times per day, a voiding interval less than 1 hour, and nighttime awakening to void between 3 and 4 times; it has not resulted in the need to use an appliance or the wearing of absorbent materials which had to be changed more than 4 times per day.

8.  For the period from May 15, 2015, to April 6, 2016, the Veteran met the threshold percentage requirements and the evidence indicates he was unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.

9.  Throughout the period on appeal, the Veteran's left leg paresthesia has been manifested by moderate incomplete paralysis of the musculocutaneous nerve; it has not been manifested by impairment that more nearly approximates severe incomplete paralysis.

10.  Throughout the period on appeal, the Veteran's right leg paresthesia has been manifested by moderate incomplete paralysis of the musculocutaneous nerve; it has not been manifested by impairment that more nearly approximates severe incomplete paralysis.



CONCLUSIONS OF LAW

1.  Prior to June 18, 2012, the criteria for a disability rating in excess of 10 percent for the Veteran's lower back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235 to 5243 (2016).

2.  From June 18, 2012, through May 14, 2015, the criteria for a 20 percent disability rating for the Veteran's lower back disability, but not higher, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5235 to 5243 (2016).

3.  For the period beginning May 15, 2015, the criteria for a disability rating of 40 percent, but not higher, for the Veteran's lower back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5235 to 5243 (2016).

4.  The Veteran's erectile dysfunction does not meet the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.31, 4.115b, DC 8522 (2016).

5.  Prior to May 1, 2013, the criteria for a disability rating in excess of 10 percent for the Veteran's bladder disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, DC 7517 (2016).

6.  From May 1, 2013, through April 6, 2016, the criteria for a 20 percent disability rating, but not higher, for the Veteran's bladder disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, DC 7517 (2016)

7.  For the period beginning April 7, 2016, the criteria for a disability rating in excess of 40 percent for the Veteran's bladder disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, DC 7517 (2016).

8.  For the period from May 15, 2015, to April 6, 2016, the criteria for a TDIU were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016). 

9.  Throughout the period on appeal, the criteria for a disability rating in excess of 10 percent for left leg paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8522 (2016).

10.  Throughout the period on appeal, the criteria for a disability rating in excess of 10 percent for right leg paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.  In addition, he was afforded a hearing before the Board in May 2015.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Lower back disability with erectile dysfunction

The Veteran's lower back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, which utilizes the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2016) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2016) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2016) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

The Board notes that the Veteran's service-connected erectile dysfunction is rated with his lower back disability.  The Veteran is receiving special monthly compensation because of the erectile dysfunction.  In order to warrant a compensable disability rating, the erectile dysfunction must be associated with penile deformity.  See 38 C.F.R. § 4.115b, DC 7522.  The evidence does not show and the Veteran does not contend that he has penile deformity.  Therefore, the erectile dysfunction does not warrant a compensable rating and will not be discussed further in this decision.

The record shows the Veteran underwent a right L4-5 discectomy in October 2003.  He filed a claim for service connection for a lower back disability in September 2009.  The claim was granted in a June 2010 rating decision, and a 10 percent rating was assigned.  In a June 2016 rating decision, the AMC increased the rating to 40 percent, effective April 7, 2016.

In response to his initial claim, the Veteran was afforded a VA contract examination in April 2010.  The examiner noted the Veteran's reports of pain on forward flexion, and that he could walk without limitation but had lower back stiffness, spasms, and numbness.  The examiner noted the Veteran's gait was within normal limits, and that he utilized a brace for his back.  The examiner noted there was no muscle spasm, tenderness, guarding, atrophy, or ankylosis.  On examination, the Veteran's forward flexion was 80 degrees.  His extension was 22 degrees.  Right and left lateral flexion were 19 degrees and 14 degrees, respectively.  Right and left lateral rotation were each 25 degrees.  The examiner stated that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner also noted the Veteran had signs of intervertebral disc syndrome (IVDS).

Private physical therapy treatment notes dated in June and July 2012 show the Veteran reported difficulty in ambulating due to his lower back pain.  Range of motion measurements taken on June 18, 2012, showed the Veteran's forward flexion was 60 degrees, extension was 10 degrees, right and left lateral flexion were each 10 degrees, and right and left lateral rotation were each 15 degrees.  Range of motion measurements taken in July 2012 showed the Veteran's forward flexion was 70 degrees, extension was 15 degrees, right and left lateral flexion were each 15 degrees, and right and left lateral rotation were each 15 degrees. 

The Veteran was afforded an additional VA examination in April 2013.  The examiner noted the Veteran's prior diagnosis of degenerative arthritis of the lumbar spine, and that he underwent a discectomy in 2003.  On examination, forward flexion was 65 degrees, with objective evidence of painful motion at 45 degrees.  Extension was 15 degrees with objective evidence of painful motion at 10 degrees.  Right and left lateral flexion were each 20 degrees, with objective evidence of painful motion at 20 degrees.  Right lateral rotation was 15 degrees with objective evidence of painful motion at 10 degrees, and left lateral rotation was 25 degrees, with objective evidence of painful motion at 20 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Following repetitive-use testing, forward flexion was 65 degrees, extension was 15 degrees, right and left lateral flexion were both 20 degrees, right lateral rotation was 15 degrees, and left lateral rotation was 25 degrees.  The examiner indicated the Veteran did not have additional limitation in range of motion following repetitive-use testing, but did have functional loss and/or impairment in the form of less movement than normal and pain on movement.  The examiner indicated the Veteran did not have guarding or muscle spasm of the thoracolumbar spine, and did not have muscle atrophy or use any assistive device for locomotion.
 
At the Travel Board hearing on May 15, 2015, the Veteran alleged that his lower back disability had increased in severity since the VA examination in April 2013.  Based on that allegation, the Board remanded the claim for another VA examination.  Pursuant to the Board's remand directive, the Veteran was afforded an additional VA contract examination on April 7, 2016.  The examiner noted the Veteran's diagnosis of IVDS with degenerative arthritis, and his report that doing yard work caused flare-ups of his condition.  On examination, forward flexion was 8 degrees, extension was 10 degrees, right lateral flexion was 10 degrees, left lateral flexion was 14 degrees, right lateral rotation was 20 degrees, and left lateral rotation was 10 degrees.  The examiner stated the Veteran's decreased range of motion contributed to functional loss in that it impaired bending and reaching while standing or transitioning from sitting to standing.  Pain was also noted to cause functional loss.  The Veteran was noted to be able to perform repetitive-use testing with at least 3 repetitions with no additional loss of function or range of motion.  The examiner stated that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups of his lower back condition, but that this could not be described in terms of range of motion because the examination was not conducted during a flare-up.  The examiner indicated the Veteran had guarding or muscle spasm, but neither was severe enough to result in abnormal gait or abnormal spinal contour.  The examiner indicated the Veteran had IVDS, but that it did not require any period of bed rest prescribed by a physician or treatment by a physician in the previous 12 months.  The examiner noted the Veteran did not use any assistive device for locomotion.

The Board notes the Veteran's April 2010 VA examination showed his forward flexion was limited to 80 degrees.  Pursuant to DC 5242, this result warrants a 10 percent rating.  As such, the Board concurs with the RO's initial June 2010 assignment of a 10 percent rating for the Veteran's lower back disability.  In this regard, upon a review of the record, there is no evidence prior to June 18, 2012, of forward flexion of the thoracolumbar spine limited to 60 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  As such, the Board finds a rating in excess of 10 percent for the Veteran's lower back disability is not warranted under DC 5242 prior to June 18, 2012.

The Board next notes that the aforementioned June 18, 2012, private physical therapy range of motion testing results show the Veteran's forward flexion was limited to 60 degrees.  In addition, the results show the Veteran's combined range of motion of the thoracolumbar spine was 120 degrees.  Pursuant to DC 5242, these results warrant assignment of a 20 percent rating.  The Board acknowledges that the aforementioned July 2012 range of motion testing, as well as the April 2013 VA examination report, include results which would not warrant assignment of a 20 percent rating.  However, upon careful review, the Board has determined that the evidence is at least in equipoise as to whether a 20 percent rating is warranted beginning June 18, 2012.  As such, assignment of a 20 percent rating is warranted.  However, upon a review of the entire record, there is no evidence for the period from June 18, 2012, to May 14, 2015, of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.  Accordingly, the Board finds that a rating higher than 20 percent for the Veteran's lower back disability during the period from June 18, 2012, to May 14, 2015 is not warranted pursuant to DC 5242.

The Board next notes that the Veteran alleged at the Travel Board hearing on May 15, 2015, that his lower back disability had increased in severity and the first VA examination performed after that date, the VA examination on April 7, 2016, showed that forward flexion was limited to 8 degrees.  This degree of limitation of motion warrants a 40 percent rating under DC 5242.  As such, the Board finds that a 40 percent rating is warranted effective May 15, 2015, rather than April 7, 2016.  However, upon a review of the record, there is no evidence of ankylosis of the entire thoracolumbar spine on or after May 15, 2016.  Accordingly, the Board finds a rating in excess of 40 percent for the Veteran's lower back disability during the period beginning May 15, 2015, is not warranted pursuant to DC 5242.

In sum, the Board finds that the Veteran's lower back disability warrants a 10 percent rating prior to June 18, 2012, a 20 percent rating for the period from June 18, 2012, to May 14, 2015, and a 40 percent rating beginning May 15, 2015.

Bladder disability

The Veteran's bladder disability is rated under 38 C.F.R. § 4.115a, DC 7517.  Under DC 7517, specific areas of dysfunction are contemplated.  They are renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infection.  For rating purposes, only the predominant area of dysfunction shall be considered.  As discussed below, there is no indication in the record of renal dysfunction or urinary tract infection.  As such, the Board will limit its discussion to the remaining three areas of dysfunction: voiding dysfunction, urinary frequency, and obstructed voiding.

Under DC 7517, for voiding dysfunction, a 20 percent rating is warranted if the condition requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted if the condition requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is warranted where the condition requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

For urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night.  A 20 percent rating is warranted for a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent rating is warranted for a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.

For obstructed voiding, a noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc, (2) uroflowmetry; markedly diminished peak flow rate (less than 10cc/sec), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilation every 2 to 3 months.  A 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a, DC 7517 (2016).

The Veteran's claim for service connection for a bladder disability was granted in a June 2010 rating decision, and a 10 percent rating was assigned.  In a June 2016 rating decision, the rating was increased to 40 percent, effective April 7, 2016.

In the April 2010 VA contract examination report, the examiner noted the Veteran's reports that he urinated 3 times per day at intervals of 4 to 5 hours, and that he urinated 2 times per night at intervals of 4 hours.  The examiner noted the Veteran did not experience incontinence and did not have urinary retention, but did have urinary urgency and dribbling on occasion.

In May 2011 treatment notes from the Veteran's private urologist, active problems were listed as urinary incontinence with post-micturition dribble and worsening urinary performance.  July 2011 notes show the Veteran's active problems were bladder hyperactivity and urinary incontinence.  He underwent urodynamic testing and the impression given was equivocal bladder outlet obstruction and terminal detrusor overactivity.  An August 2011 follow-up note shows the Veteran's main symptom was urgency, and he was diagnosed with urinary frequency and hyperactivity of the bladder.

The Veteran underwent an additional VA examination in April 2013.  The examiner noted that after the Veteran's back surgery, he began to have post-micturition urinary leakage and urinary frequency.  The examiner indicated the Veteran had voiding dysfunction which caused urine leakage, but that it was not severe enough to require wearing absorbent material or using an appliance.  The examiner indicated the Veteran's urinary frequency involved a daytime voiding interval between 2 and 3 hours.  The examiner indicated that the Veteran's voiding dysfunction did not cause signs or symptoms of obstructed voiding.
  
At his hearing before the undersigned on May 15, 2015, the Veteran stated he had started using absorbent pads every day beginning in May 2013, and had continued to do so, putting on one pad at night before going to bed, and putting on a new one in the morning.  He also stated he urinated during the day every one or two hours, and experienced dribbling.  He also stated that he had counted the previous week, and that he got up 3 to 5 times per night to urinate.

The Veteran underwent an additional VA contract examination in April 2016.  The examiner indicated the Veteran's voiding dysfunction required absorbent material changed 2 to 4 times per day, and caused daytime voiding between 1 and 2 hours as well as nighttime awakening to void between 3 and 4 times.  The voiding dysfunction was also noted to cause signs and symptoms of obstructive voiding including a markedly slow stream, a markedly weak stream, a markedly decreased force of stream, and marked obstructive symptomatology.  On a separate questionnaire, the examiner indicated the Veteran's voiding dysfunction caused a daytime voiding interval of less than 1 hour.

The Board first notes that with regard to the period prior to May 1, 2013, the Veteran reported at his April 2010 VA examination that he woke 2 times per night to urinate.  The Board concurs with the RO's June 2010 determination that this level of impairment warrants a 10 percent rating under DC 7517.  However, upon a review of the record, for the period prior to May 1, 2013, there is no evidence of a need to wear absorbent materials, a daytime voiding interval less than two hours, awakening to void three or more times per night, or urinary retention requiring intermittent or continuous catheterization.  As such, the Board has determined that a rating in excess of 10 percent prior to May 1, 2013, is not warranted under DC 7517.

The Board next notes that at his May 2015 hearing, the Veteran testified he had been using absorbent pads every day since May 2013, and had changed the pads once daily.  The Board finds the Veteran is competent to report the date he began using absorbent pads and the frequency the pads had to be changed.  Under DC 7517, the need to wear absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  As such, the Board finds a 20 percent rating is warranted effective May 1, 2013, the date the Veteran reported he began to use and change absorbent pads daily.  However, upon a review of the entire record, for the period from May 1, 2013, to April 7, 2016, there is no evidence of a need to use an appliance or the need to wear absorbent materials which must be changed 2 or more times per day, of a daytime voiding interval less than one hour, or urinary retention requiring intermittent or continuous catheterization.  While the Veteran testified at the May 2015 hearing that he got up 3 to 5 times per night during the prior week to urinate, he reported at the April 2016 VA examination that he awakened to void only 3 to 4 times per night.  Therefore, the Board also concludes that the disability did not cause the Veteran to awaken to void five or more times per night at any time during the period of the clam.  Accordingly, a rating in excess of 20 percent is not warranted for the period from May 1, 2013, to April 6, 2016.

The Board next notes that the Veteran's April 7, 2016, VA examination report shows his voiding dysfunction required absorbent materials which were changed 2 to 4 times per day.  The Veteran's voiding interval was less than 1 hour, and he had nighttime awakening to void between 3 and 4 times.  The Board concurs with the AMC's June 2016 determination that, under DC 7517, these symptoms warrant assignment of a 40 percent rating effective April 7, 2016.  However, upon a review of the record, there is no evidence that the Veteran's bladder condition has ever required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  As discussed above, As such, the Board finds a rating in excess of 40 percent beginning April 7, 2016, is not warranted under DC 7517.

Bilateral lower extremity paresthesia

The Veteran's right and left leg paresthesia are rated under 38 C.F.R. § 4.124a, DC 8522.  Under DC 8522, a noncompensable rating is warranted for mild, incomplete paralysis of the musculocutaneous nerve (superficial peroneal).  A 10 percent rating is warranted for moderate, incomplete paralysis.  A 20 percent rating is warranted for severe, incomplete paralysis.  A 30 percent rating is warranted for complete paralysis; eversion of the foot weakened.  

The record shows the Veteran developed bilateral lower extremity numbness following his October 2003 lower back surgery.  He was granted service connection for right leg and left leg paresthesia in a June 2010 rating decision, and a 10 percent rating was assigned for each leg.

The Veteran was afforded a VA contract examination in April 2010.  The examiner noted the Veteran's reports of occasional "shock" paresthesia down his left leg, and radiating pain down the right leg on occasion.  He reported these events occurred at least monthly, and lasted hours each time.

The Veteran was afforded an additional VA examination in April 2013.  The examiner provided a diagnosis of bilateral lower extremity paralysis involving the peroneal nerves.  The examiner noted that following his 2003 back surgery, the Veteran had numbness in both feet.  The examiner indicated the Veteran had mild constant pain in the lower extremities, and mild paresthesia and/or dysesthesias in the lower extremities.  The examiner also classified the condition as mild numbness of the lower extremities, mild incomplete paralysis of the external popliteal nerve, both right and left, and mild incomplete paralysis of musculocutaneous (superficial peroneal) nerve, both right and left.

The Veteran was afforded an additional VA contract examination in April 2016.  The examiner noted the Veteran had moderate, intermittent pain, usually dull, in the lower extremities, and moderate paresthesia and/or dysesthesias of the lower extremities.

The Board notes that the Veteran's VA examiners have found his bilateral paresthesia symptoms to be either mild or moderate.  Upon a review of the entire record, the Board has determined that a 10 percent rating is warranted for each of the Veteran's lower extremities pursuant to DC 8522.  However, there is no medical evidence in the record characterizing the neurological impairment in either of the Veteran's lower extremities as more than moderate.  Accordingly, the Board has determined that a disability rating in excess of 10 percent is not warranted for either of the Veteran's lower extremities under DC 8522.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

As noted above, the Board has determined the Veteran was entitled to a 40 percent rating for his lower back disability as of May 15, 2015.  As of that date, as discussed above, the Veteran was also entitled to a 20 percent rating for his bladder disability.  He was also service connected for right leg and left leg paresthesia, each rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  As such, the Veteran satisfied the scheduler criteria for a TDIU as of May 15, 2015, under 38 C.F.R. § 4.16(a).

The Board notes that the originating agency determined the Veteran was entitled to a TDIU as of April 7, 2016.  However, there is no evidence in the record to suggest the Veteran's service-connected disabilities were less severe during the period from his May 15, 2015, Travel Board hearing and his April 7, 2016, examination, the findings of which formed the basis of the RO's grant of a TDIU.  In addition, there is no evidence in the record the Veteran was able to or did work during the period from May 15, 2015, to April 6, 2016.  The Board notes that the Veteran last worked by operating his own heavy equipment, welding and repair business, which required a significant degree of physical labor.  The Board also notes the Veteran's highest level of education attained was graduation from high school, and there is no indication in the record that he has the training or skills necessary for employment in a sedentary, office-like setting.

Upon careful consideration of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's service-connected disabilities, notably his lower back, bladder, and bilateral lower extremity disabilities, rendered him unable to maintain any form of substantially gainful employment consistent with his education and occupational background on and after May 15, 2015.  Accordingly, granting of a TDIU from May 15, 2015, to April 6, 2016, is warranted.  As explained below, the issue of entitlement to a TDIU prior to May 15, 2015, is being remanded.  

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and testimony at his May 2015 hearing, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to ratings higher than those determined by the Board in this decision.

Consideration has been given to assigning staged ratings for the disabilities decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the evidence establishes a worsening of the Veteran's lower back and bladder disabilities, staged ratings have been assigned.  However, no additional staging is warranted by the evidence of record.

The Board notes that consideration has been given to assessing the Veteran's lower back disability under DC 5243, which utilizes the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitation Episodes.  However, in applying the medical evidence of record to DC 5243, the Board has found that a rating in excess of 10 percent would not be warranted throughout the period on appeal.  As such, utilization of DC 5243 would not benefit the Veteran.
 
The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's lower back, bladder, and bilateral lower extremity disabilities, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disabilities individually or in combination is greater than that contemplated by the assigned ratings, to include the increases granted herein.  The Board has therefore determined that referral of the claims decided herein for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.



ORDER

The Board having determined that initial disability ratings of 10 percent prior to June 18, 2012, 20 percent from June 18, 2012, to May 14, 2015, and 40 percent beginning May 15, 2015, are warranted for the Veteran's low back disability with erectile dysfunction, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that initial disability ratings of 10 percent prior to May 1, 2013, 20 percent from May 1, 2013, to April 6, 2016, and 40 percent beginning April 7, 2016, are warranted for the Veteran's bladder disability, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that a TDIU is warranted from May 15, 2015, to April 6, 2016, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for left leg paresthesia is denied.

Entitlement to an initial disability rating in excess of 10 percent for right leg paresthesia is denied.


REMAND

The Board finds that additional action by the originating agency is required before the Veteran's claim of entitlement to a TDIU prior to May 15, 2015, is decided.

As discussed above, the Board has determined the Veteran's lower back disability warrants ratings of 10 percent prior to June 18, 2012, 20 percent from June 18, 2012, to May 14, 2015, and 40 percent beginning May 15, 2015.  In addition, the Board has determined the Veteran's bladder disability warrants ratings of 10 percent prior to May 1, 2013, 20 percent from May 1, 2013, to April 6, 2016, and 40 percent beginning April 7, 2016.  Further, the Veteran's right leg and left leg disabilities each warrant a 10 percent rating throughout the period on appeal.

As such, beginning May 1, 2013, the Veteran was service-connected for two disabilities, each rated as 20 percent disabling, and two additional disabilities, each rated as 10 percent disabling.  The Board notes that the schedular criteria for a TDIU are met where a single disability is ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2016).  In turn, for purposes of establishing a 60 percent rating for a single disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2016).  In this regard, the Board notes the medical evidence clearly shows the Veteran's bladder and bilateral lower extremity disabilities were caused by his lower back disability.  As such, for purposes of establishing entitlement to a TDIU, the Veteran's lower back, bladder, and bilateral lower extremity disabilities are considered to be a single disability.  The Board briefly notes the Veteran is also service-connected for tinnitus, rated as 10 percent disabling.  However, there is no medical evidence connecting the Veteran's tinnitus to his other service-connected disabilities.  As such, the Veteran's tinnitus will not be considered for purposes of establishing entitlement to a TDIU under 38 C.F.R. § 4.16(a)(2).

As discussed above, the Veteran did meet the schedular criteria for a TDIU as of May 15, 2015.  However, applying the ratings for the Veteran's individual disabilities prior to that date to the Combined Ratings Table contained in 38 C.F.R. § 4.25 results in a combined disability rating of only 50 percent. 

In a September 2009 statement, the Veteran asserted he had been self-employed, but had not worked since December 2008.  He explained he had operated a heavy equipment, welding and repair business from December 2003 to December 1, 2008, but could no longer work due to back pain brought on by bending and lifting even less than 50 pounds.  At his April 2010 VA contract examination, the examiner stated the Veteran's usual occupation was effected by persistent episodic pain in the lumbar spine with flexion, as well as persistent numbness of the toes.  The examiner stated the Veteran's daily activities were affected in that yard activities caused pain and would have to be approached cautiously.  Importantly, the Veteran's April 2013 VA examiner stated that due to his thoracolumbar spine condition, the Veteran would not be able to work at "any job involving the use of his back."

At his May 2015 hearing before the undersigned, the Veteran stated he would never be able to go back to his business.  He stated that every job he could get would involve lifting and being on his feet, which would "mess [him] up."
 
In the previously discussed April 2016 VA contract examination report, the examiner stated the Veteran's lower back condition impacted his ability to work in that he had decreased ability to bend, reach, sit, or stand for prolonged periods.  The examiner stated this would have a negative impact on any job that required him to be on his feet without consistent breaks.  The examiner also stated that the Veteran's bladder dysfunction, which caused him to have to urinate every hour or so, would make daily living as well as work uncomfortable.

The Board also notes the Veteran's highest level of education attained was graduation from high school.  After serving in the Navy for various periods between September 1963 and June 2003, his only work experience was the operation of a heavy equipment, welding and repair business, which required a good deal of manual labor.  There is no indication in the record the Veteran has any training which would allow him to successfully obtain or perform sedentary work, such as in an office setting. 

The Board notes that ratings boards should submit to the Director of the Compensation Service, for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2016).  Upon a careful review of the foregoing, the Board has determined that the claim for entitlement to a TDIU prior to May 15, 2015, should be referred to the Director of the Compensation Service for extra-schedular consideration.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should refer the claim for a TDIU prior to May 15, 2015, to the Director of the Compensation Service for extra-schedular consideration.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


